



FIRST AMENDMENT TO LOAN AGREEMENT
AND GUARANTOR CONSENT AND REAFFIRMATION
THIS FIRST AMENDMENT TO LOAN AGREEMENT AND GUARANTOR CONSENT AND REAFFIRMATION
(this "Agreement"), dated as of March 20, 2018, is by and among BUCHANAN
MORTGAGE HOLDINGS, LLC, a Delaware limited liability company (together with its
successors and assigns, "Lender"), 3032 WILSHIRE INVESTORS LLC, a Colorado
limited liability company ("Borrower"), and WILLIAM R. ROTHACKER, an individual
("Guarantor").
R E C I T A L S :
A.    Borrower and Lender are parties to that certain Loan Agreement dated as of
March 7, 2016, (as amended hereby and as the same may have been or may be from
time to time amended, supplemented and/or restated, the "Loan Agreement") for a
loan ("Loan") in the stated maximum principal amount of $8,500,000.00. All
initially capitalized terms not specifically defined herein shall have the
meanings ascribed to them in the Loan Agreement unless otherwise expressly
defined herein.
B.    The Stated Maturity Date occurred on March 7, 2018 (the "Existing Stated
Maturity Date").
C.    At Borrower's request, Borrower and Lender are entering into this
Amendment which among things, provides for the extension of the Existing Stated
Maturity Date on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the warranties, representations and
agreements set forth herein, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, and subject
to and upon the terms and conditions set forth herein, the parties hereto hereby
agree as follows:
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 2 hereof, the Loan Agreement is amended as follows:
a.    Maturity Date Extension. The Stated Maturity Date is extended from the
Existing Stated Maturity Date to September 7, 2018 (the "Extended Stated
Maturity Date"). For the avoidance of doubt, Borrower acknowledges that it has
no further right or option to extend the Stated Maturity Date beyond the
Extended Stated Maturity Date.
b.    Interest Reserve. The Extension Interest Reserve Deposit paid to Lender
pursuant to Section 2 of this Amendment shall be deposited into the Interest
Reserve and held and disbursed for the payment of the Monthly Interest Payments
in accordance with Section 3.1(2) of the Loan Agreement as hereby amended to add
a new subsection (c):




--------------------------------------------------------------------------------





"(c) Any funds remaining in the Interest Reserve on the date the Loan is repaid
in full (after application of such funds to the payment of all accrued and
unpaid interest owing on the Loan through the date of repayment) shall be
disbursed as follows: (i) first, 50% to Lender in payment of the Prepayment
Premium, if any, and (ii) second, 50% to Borrower, or if no Prepayment Premium
is due, the balance to Borrower."
c.    Prepayment. Section 2.3(4) of the Loan Agreement is amended in its
entirety as follows:
"2.3(4). Prepayment. Borrower may prepay the Loan, in whole but not in part,
upon not less than thirty (30) days' prior written notice to Lender and upon
payment of the Prepayment Premium, plus any and all accrued and unpaid interest
and any other amounts due and owing under the Loan Documents; provided however,
the Prepayment Premium will be waived if the Loan is repaid by a construction
loan from Lender. If the Loan is prepaid, in whole (or in whole or in part
pursuant to a casualty or condemnation, or pursuant to Section 6.5), each such
prepayment shall be made to Lender on the prepayment date specified in the
applicable notice to Lender pursuant hereto, and (in every case) together with
the accrued and unpaid interest on the principal amount prepaid and upon payment
in full, any other amounts due and owing under the Loan Documents. If the Loan
is accelerated for any reason other than casualty or condemnation or pursuant to
Section 6.5, Borrower shall pay to Lender, in addition to all other amounts
outstanding under the Loan Documents, the Prepayment Premium. For the avoidance
of doubt, Borrower shall not be required to pay a prepayment premium in
connection with any full or partial prepayment of the Loan pursuant to a
casualty or condemnation, or pursuant to Section 6.5. Borrower may revoke a
prepayment notice or extend the date of prepayment at any time prior to the date
of prepayment without prejudice to Borrower's right to deliver a prepayment
notice at some later date; provided, that (i) Borrower shall keep Lender
reasonably apprised of the status of any refinancing during the period between
the delivery of the prepayment notice and the delivery of the revocation notice,
and (ii) Borrower shall reimburse Lender, promptly on demand, for any reasonable
out-of-pocket costs and expenses incurred by Lender in reliance on the revoked
or extended notice, or in connection with the anticipated prepayment of the
Loan. Borrower acknowledges that the Prepayment Premium required by this Section
constitutes partial compensation to Lender for the cost of reinvesting the Loan
proceeds and for the loss of the contracted rate of return on the Loan.
Furthermore, Borrower acknowledges that the loss that may be sustained by Lender
as a result of such a prepayment by Borrower is not susceptible of precise
calculation and the Prepayment Premium represents the good faith effort of
Borrower and Lender to compensate Lender for such loss. Borrower confirms that
Lender's agreement to make the Loan at the interest rate and on the other terms
set forth herein constitutes adequate and valuable consideration, given
individual weight by Borrower, for the prepayment provisions set forth in this
Section 2.3(4). By initialing this provision where indicated below, Borrower
waives any rights it may have under California Civil Code Section 2954.10, or
any successor statute, and Borrower confirms that Lender's agreement to make the
Loan at the interest rate(s) and on the other terms set forth herein constitutes
adequate and valuable consideration, given individual weight by Borrower, for
the prepayment provisions set forth in this Section 2.3(4).




--------------------------------------------------------------------------------





_______________
Borrower's Initials"
d.    Amended Defined Terms. The following defined terms set forth in Schedule
1.1 of the Loan Agreement are hereby amended in their entirety as follows:
"Prepayment Premium" means an amount equal to 50% of the funds remaining in the
Interest Reserve on the date the Loan is repaid in full and after application of
such funds to the payment of all accrued and unpaid interest owing on the Loan
through the date of repayment.
"Stated Maturity Date" means September 7, 2018.
2.    Conditions to Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon the satisfaction of each of the
following conditions, as determined by Lender in its sole and absolute
discretion:
a.    This Amendment shall have been duly executed and delivered by all of the
parties hereto.
b.    Borrower shall have paid to Lender in immediately available funds an
extension fee in the amount of $85,000.00 in consideration of Lender's agreement
to extend the Stated Maturity Date as herein provided, which extension fee shall
upon payment be fully earned by Lender and shall not be refundable for any
reason.
c.    Borrower shall have paid to Lender in immediately available funds the sum
of $486,719.35 ("Extension Interest Reserve Deposit") for deposit into the
Interest Reserve to be held and disbursed in accordance with Section 3.1(2) of
the Loan Agreement, as amended by Section 1b hereof.
d.    Lender shall have received evidence from the Title Company that the
Property Taxes becoming delinquent on April 10, 2018 have been paid in full or
the Title Company is in receipt of funds from Borrower sufficient to pay such
Property Taxes concurrent with the closing of this Amendment and issuance of the
endorsement(s) to the Title Insurance Policy required under this Section 2.
e.    Lender shall have received the most recent financial statement of
Guarantor required under the Guaranty and copies of Guarantor's most recent bank
statements and a Compliance Certificate executed by Guarantor, certifying that
Guarantor's Tangible Net Worth equals or exceeds Five Million Dollars
($5,000,000.00) and Guarantor's Cash Liquidity Balances equal or exceed Five
Hundred Thousand Dollars ($500,000.00).
f.    Lender shall have received and approved certificates of insurance
evidencing that the insurance coverage required in Article 4.1 hereof has been
obtained in compliance with the requirements of Article 4 hereof and that the
premiums therefor have been paid in full through the Extended Stated Maturity
Date.
g.    The Title Company shall be irrevocably committed to issue such
endorsements to the Title Insurance Policy as required by Lender, including a
110.5e priority endorsement, insuring the first lien priority of the Security
Instrument subject only to the exceptions set forth in Schedule




--------------------------------------------------------------------------------





B, Part I of the Title Insurance Policy and Property Taxes not yet due and
payable, which endorsement(s) shall be in form and substance acceptable to
Lender.
h.    Borrower shall have paid directly to Title Company the cost of the
premium(s) for the title endorsement(s) required under subsection g above, all
recording fees and any other costs or expenses incurred in connection with the
consummation of the transactions contemplated hereby.
i.    Borrower shall pay all costs and expenses incurred by Lender in connection
with this Amendment, including Lender's attorneys' fees.
j.    If required by the Title Company as a condition to issuing the endorsement
required hereunder, Borrower shall have executed and delivered a memorandum of
this Amendment, in recordable form and otherwise in form and substance
acceptable to Lender and Title Company, to be recorded in the official records
of the county where the Property is located.
3.    Representation and Warranties of Borrower. As a material inducement to
Lender's agreement to enter into this Agreement, Borrower represents, warrants,
acknowledges and agrees to and for the benefit of Lender that as of the date
hereof:
a.    Borrower has full power and authority to enter into and perform its
obligations under this Agreement; this Agreement has been duly authorized,
executed and delivered by Borrower and constitutes the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms.
b.    There has been no change in the Borrower's Organizational Chart attached
as Schedule 5.1 of the Loan Agreement and Borrower is in compliance with the
provisions of Article 9 of the Loan Agreement.
c.    No Potential Default or Event of Default has occurred and is continuing
under the Loan Documents.
d.    All of Borrower's representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof
with the same effect as if made on the date hereof.
e.    Borrower does not have any defenses to or offsets against the payment of
any amounts due to Lender under or in connection with the Loan, or defenses
against the performance of any of the obligations of Borrower under the Loan
Documents.
f.    There has been no material adverse change in (or newly discovered
information that has not been disclosed to Lender in writing, which could
adversely impact, the operation, performance or condition (financial, physical
or otherwise) of the Property or Borrower between the date of the Loan Documents
and the date hereof.
g.    Borrower acknowledges and agrees that the above recitals to this Agreement
are true and correct.
4.    Guarantor Consent and Reaffirmation; Warranties and Representations;
Warranties and Representations.




--------------------------------------------------------------------------------





a.    Guarantor hereby (a) acknowledges that such Guarantor has read and
understands the terms of this Agreement, (b) consents and agrees to the terms
and conditions of this Agreement, (c) agrees that all of the terms, conditions,
provisions, representations and warranties of Guarantor contained in the
Guaranty, Hazardous Materials Indemnity Agreement and any other Loan Document to
which Guarantor is a party (collectively, the "Guarantor Documents") are true
and correct, remain in full force and effect, and may be enforced against
Guarantor in accordance with their terms, (c) agrees that the obligations of
Guarantor under the Guarantor Documents will not be diminished in any way due to
the agreements of Borrower, Guarantor and Lender under this Agreement or by the
extension of the Stated Maturity Date to the Extended Stated Maturity Date and
(d)  ratifies and affirms Guarantor's obligations under the Guarantor Documents.
b.    As a material inducement to Lender's agreement to enter into this
Agreement, Guarantor represents, warrants, acknowledges and agrees to and for
the benefit of Lender that as of the date hereof:
i.    Guarantor has full power and authority to enter into this Agreement; this
Agreement has been duly authorized, executed and delivered by Guarantor and
constitutes the legal, valid and binding obligation of Guarantor, enforceable in
accordance with its terms.
ii.    All of Guarantor's representations and warranties set forth in the
Guarantor Documents are true and correct in all material respects as of the date
hereof with the same effect as if made on the date hereof.
iii.    Guarantor acknowledges and agrees that the above recitals to this
Agreement are true and correct.
5.    Further Actions. Borrower and Guarantor agree to take such further actions
and execute such further documents as Lender reasonably may request to carry out
the intent of this Agreement.
6.    Effect of Agreement. This Agreement constitutes one of the Loan Documents.
Except as expressly provided herein, nothing contained in this Agreement shall
be deemed or construed (a) to alter or affect any provision, condition or
covenant contained in the Loan Agreement or the other Loan Documents or affect
or impair any rights, powers or remedies thereunder, it being the intent hereof
that the provisions of the Loan Agreement and the other Loan Documents shall
continue in full force and effect, except as otherwise expressly set forth
herein, or (b) be deemed or construed to be an impairment of the lien of the
Security Instrument or the other Loan Documents.
7.    Governing Law. This Agreement shall be governed by and construed in
accordance with the provisions of Section 14.17 of the Loan Agreement.
8.    Release. For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Guarantor (collectively, the
"Loan Parties" and each a "Loan Party"), for themselves and on behalf of each
and all of their respective parent companies, subsidiaries, affiliates,
successors, assigns, beneficiaries and heirs, and their respective parent
companies, subsidiaries, affiliates, successors, assigns, affiliates,
beneficiaries and heirs (individually and collectively, together with the Loan
Parties referred to in this Section 8 as, "Releasor"), hereby irrevocably and
unconditionally agree as follows (the terms and provisions of this Section 8
referred to herein as this "Release"):
a.    Releasor does hereby fully, forever and irrevocably release, discharge and
acquit each of (i) Lender, (ii) each and all of its respective affiliates,
members, partners, managers, attorneys,




--------------------------------------------------------------------------------





agents and employees, and the respective officers, directors, shareholders,
partners, managers, members, attorneys, agents and employees of each and all of
the foregoing entities, and (iii) each and all of their respective successors,
heirs, and assigns, and any other person or entity now, previously, or hereafter
affiliated with any or all of the foregoing entities (Lender, together with each
and all said persons and entities shall be collectively referred to as the
"Lender Parties" and each a "Lender Party") of and from any and all rights,
claims, demands, obligations, liabilities, indebtedness, breaches of contract,
breaches of duty or any relationship, acts, omissions, misfeasance, malfeasance,
cause or causes of action, debts, sums of money, accounts, compensations,
contracts, controversies, promises, damages, costs, losses and expenses of every
type, kind, nature, description or character whatsoever, and irrespective of
how, why, or by reason of what facts, whether heretofore or now existing, or
that could, might, or may be claimed to exist, of whatever kind or name, whether
known or unknown, suspected or unsuspected, liquidated or unliquidated, claimed
or unclaimed, whether based on contract, tort, breach of any duty, or other
legal or equitable theory of recovery which Borrower and Guarantor, and either
of them, now own or hold or have at any time heretofore owned or held or may at
any time hereafter own or hold against the Lender Parties, or any of them, by
reason of any acts, omissions, facts, transactions, or any circumstances or
events whatsoever occurring or existing through the date of this Agreement, each
as though fully set forth herein at length (collectively a "Claim" or the
"Claims"), including, without limitation, any and all Claims arising from or in
connection with, or otherwise related to, the Loan and/or the Loan Documents,
and/or the transactions contemplated thereby.
b.    Releasor irrevocably covenants and agrees that Releasor shall forever
refrain from initiating, filing, instituting, maintaining or proceeding upon, or
encouraging, supporting, advising or voluntarily assisting any other person or
entity to initiate, institute, maintain or proceed upon any Claim of any nature
whatsoever released in Section 8a above.
c.    As further consideration for this Release, Releasor, for themselves and
each and all of their respective successors and assigns, hereby agrees,
represents and warrants that the matters released herein are not limited to
matters that are known or disclosed, and, as to the Claims released hereby,
Releasor hereby irrevocably and unconditionally waives any and all rights and
benefits that they or any of them now has, or in the future may have, conferred
upon them or any of them by virtue of the provisions of Section 1542 of the
Civil Code of the State of California (or any other statute or common law
principles of similar effect), which Section provides as follows:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.".
_____________________        ___________________    

Borrower's Initials            Guarantor's Initials    
d.    Releasor realizes and acknowledges that factual matters now unknown to
Releasor may have given or may hereafter give rise to Claims that are presently
unknown, unanticipated, and unsuspected, and Releasor further agrees, represents
and warrants that this Release has been negotiated and agreed upon in light of
that realization and that, except as expressly limited above, Releasor




--------------------------------------------------------------------------------





nevertheless hereby intends to irrevocably and unconditionally release,
discharge, and acquit the Lender Parties from any such unknown Claims.
e.    It is understood and agreed that the acceptance of delivery of this
Release by the Lender Parties shall not be deemed or construed as an admission
of liability by any Lender Parties, and each such Lender Party hereby expressly
denies liability of any nature whatsoever arising from or related to the subject
of the within Release.
f.    Releasor acknowledges that it has had full opportunity to review this
Agreement, including this Release, with its legal counsel and fully understands
all of the terms and provisions hereof, and is fully aware of its content and
legal effect. This Release may be pleaded as a full and complete defense to or
be used as the basis for an injunction against any action, suit, or other
proceeding that may be instituted, prosecuted, or attempted in breach of this
Release. Releasor expressly agrees that any applicable rule of contract
interpretation to the effect that ambiguities are to be construed or resolved
against the drafting party shall not be employed in the interpretation or
construction of this Agreement, including the Release.
g.    The Loan Parties represent and warrant they are the sole and lawful owners
of all right, title and interest in and to all of the Claims released hereby and
none of the Loan Parties has heretofore assigned or transferred or purported to
assign or transfer to any person any such Claim or any portion thereof, and is
not aware of any such assignment or transfer or purported assignment or transfer
by operation of law, or otherwise. Each Loan Party shall, on behalf of itself
and each Releasor, indemnify and hold harmless each Lender Party from and
against any Claim (including payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or arising out of any
such assignment or transfer.
9.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means, shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
10.    Inapplicable Provisions. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.    Construction. All references to sections are to sections in or to this
Agreement unless otherwise specified. Unless otherwise specified, the words
"hereof," "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof or thereof. When used in this Agreement, the word "including"
shall mean "including but not limited to". Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined. References herein to any
Loan Document include such document as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time. The recitals to
this Agreement shall be deemed a part hereof and all exhibits and schedules
attached hereto, if any, are incorporated herein by reference for all purposes.
Whenever the context requires, each gender shall include all other genders.






--------------------------------------------------------------------------------





(Signatures Follow on Next Page)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, Lender and Guarantor have executed this Agreement
as of the date first above written.
"Lender"
BUCHANAN MORTGAGE HOLDINGS, LLC,
a Delaware limited liability company
By:
    
Name:     
Title:     



"Borrower"
3032 WILSHIRE INVESTORS LLC,

a Colorado limited liability company
By:
3032 Wilshire SM LLC,


a Colorado limited liability company

Its: Manager
By:
_________________________


William R. Rothacker

Its: Manager
"Guarantor"




--------------------------------------------------------------------------------






WILLIAM R. ROTHACKER










